 

JAMBA, INC.

RESTRICTED STOCK AGREEMENT

 

Jamba, Inc. (the “Company”) has granted to the Participant named in the Notice
of Grant of Restricted Stock (the “Grant Notice”) to which this Restricted Stock
Agreement (the “Agreement”) is attached an Award consisting of Shares subject to
the terms and conditions set forth in the Grant Notice and this Agreement. The
Award has been granted pursuant to and shall in all respects be subject to the
terms and conditions of the Jamba, Inc. 2013 Equity Incentive Plan (the “Plan”),
as may be amended from time to time, the provisions of which are incorporated
herein by reference. By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Agreement, the Plan and a prospectus for
the Plan prepared in connection with the registration with the Securities and
Exchange Commission of the shares of Stock (the “Plan Prospectus”), (b) accepts
the Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Grant Notice, this Agreement or the Plan.

 

1.           Definitions and Construction.

 

1.1           Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.

 

1.2           Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

2.           Administration.

 

All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee or its designee. All such
determinations shall be final and binding upon all persons having an interest in
the Award as provided by the Plan. Any Officer shall have the authority to act
on behalf of the Company with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent or actual authority with respect to
such matter, right, obligation, or election.

 

3.           The Award.

 

3.1           Grant and Issuance of Shares. On the Date of Grant, the
Participant shall acquire and the Company shall issue, subject to the provisions
of this Agreement, a number of shares of Stock equal to the Total Number of
shares of Stock. As a condition to the issuance of the shares of Stock, the
Participant shall execute and deliver the Grant Notice to the Company, and, if
required by the Company, an Assignment Separate from Certificate duly endorsed
(with date and number of shares blank) in the form provided by the Company.

 

 

 

 

3.2           No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than to satisfy applicable tax withholding, if
any, with respect to the issuance or vesting of the shares of Stock) as a
condition to receiving the shares of Stock, the consideration for which shall be
past services actually rendered or future services to be rendered to a
Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable law, the Participant shall furnish consideration in the
form of cash or past services rendered to a Participating Company or for its
benefit having a value not less than the par value of the shares of Stock issued
pursuant to the Award.

 

3.3           Beneficial Ownership of Shares; Certificate Registration. As
security for the Participant’s performance of the terms of this Agreement and to
ensure the availability for delivery of the Participant’s shares of Stock upon
the exercise of the Company Reacquisition Right, the Participant agrees to
deliver and deposit with the Secretary of the Company (or the Secretary’s
designee), the certificates evidencing the shares of Stock during the term of
the Escrow pursuant to Section 6. Furthermore, the Participant hereby authorizes
the Company, in its sole discretion, to deposit, following the term of such
Escrow, for the benefit of the Participant with the broker designated by the
Company with which the Participant has an account, any or all shares of Stock
which are no longer subject to such Escrow. Except as provided by the foregoing,
a certificate for the Shares of Stock shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.

 

3.4           Issuance of Shares of Stock in Compliance with Law. The issuance
of the shares of Stock shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such securities.
No shares of Stock shall be issued hereunder if their issuance would constitute
a violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance of any shares
of Stock shall relieve the Company of any liability in respect of the failure to
issue such shares of Stock as to which such requisite authority shall not have
been obtained. As a condition to the issuance of the shares of Stock, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

 

4.           Vesting of Shares.

 

Shares of Stock acquired pursuant to this Agreement shall become Vested Shares
as provided in the Grant Notice. For purposes of determining the number of
Vested Shares following an Ownership Change Event, credited Service shall
include all Service with any corporation which is a Participating Company at the
time the Service is rendered, whether or not such corporation is a Participating
Company both before and after the Ownership Change Event.

 

2

 

 

5.           Company Reacquisition Right.

 

5.1           Grant of Company Reacquisition Right. Except to the extent
otherwise provided by any employment service, or other agreement referring to
the Award, if any, in the event that (a) the Participant’s Service terminates
for any reason or no reason, with or without cause, or (b) the Participant, the
Participant’s legal representative, or other holder of the shares of Stock,
attempts to sell, exchange, transfer, pledge, or otherwise dispose of (other
than pursuant to an Ownership Change Event), including, without limitation, any
transfer to a nominee or agent of the Participant, any shares of Stock which are
not Vested Shares (“Unvested Shares”), the Participant shall forfeit and the
Company shall automatically reacquire the Unvested Shares, and the Participant
shall not be entitled to any payment therefor (the “Company Reacquisition
Right”).

 

5.2           Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments. Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on share of Stock pursuant to the Company’s dividend policy) to which the
Participant is entitled by reason of the Participant’s ownership of Unvested
Shares shall be immediately subject to the Company Reacquisition Right and
included in the terms “Stock” and “Unvested Shares” for all purposes of the
Company Reacquisition Right with the same force and effect as the Unvested
Shares immediately prior to the Ownership Change Event, dividend, distribution
or adjustment, as the case may be. For purposes of determining the number of
Vested Shares following an Ownership Change Event, dividend, distribution or
adjustment, credited Service shall include all Service with any corporation
which is a Participating Company at the time the Service is rendered, whether or
not such corporation is a Participating Company both before and after any such
event.

 

5.3           Obligation to Repay Certain Cash Dividends and Distributions.
Unless otherwise elected by the Committee, dividends, if any, paid with respect
to Unvested Shares shall not be paid directly to the Participant, but shall be
held in escrow, subject to the Company’s Reacquisition Right. To the extent the
Committee permits dividends, if any, with respect to Unvested Shares to be paid
directly to the Participant, then the Participant shall, at the discretion of
the Committee, be obligated to promptly repay to the Company upon termination of
the Participant’s Service any dividends and other distributions paid to the
Participant in cash with respect to Unvested Shares reacquired by the Company
pursuant to the Company Reacquisition Right.

 

3

 

 

6.           Escrow.

 

6.1           Appointment of Agent. To ensure that shares of Stock subject to
the Company Reacquisition Right will be available for reacquisition, the
Participant and the Company hereby appoint the Secretary of the Company, or any
other person designated by the Secretary, as their agent and as attorney-in-fact
for the Participant (the “Agent”) to hold any and all Unvested Shares and to
sell, assign and transfer to the Company any such Unvested Shares reacquired by
the Company pursuant to the Company Reacquisition Right. The Participant
understands that appointment of the Agent is a material inducement to make this
Agreement and that such appointment is coupled with an interest and is
irrevocable. The Agent shall not be personally liable for any act the Agent may
do or omit to do hereunder as escrow agent, agent for the Company, or attorney
in fact for the Participant while acting in good faith and in the exercise of
the Agent’s own good judgment, and any act done or omitted by the Agent pursuant
to the advice of the Agent’s own attorneys shall be conclusive evidence of such
good faith. The Agent may rely upon any letter, notice or other document
executed by any signature purporting to be genuine and may resign at any time.

 

6.2           Establishment of Escrow. The Participant authorizes the Company to
deposit the Unvested Shares with the Company’s transfer agent the certificates
representing the Unvested Shares, as provided in Section 3.3, and the
Participant agrees to deliver to and deposit with the Agent such certificates,
if required by the Company, an Assignment Separate from Certificate with respect
to each such certificate duly endorsed (with date and number of shares of Stock
blank) in the form attached to this Agreement, to be held by the Agent under the
terms and conditions of this Section 6 (the “Escrow”). Upon the occurrence of an
Ownership Change Event, a dividend or distribution to the stockholders of the
Company paid in shares of Stock or other property (other than regular, periodic
dividends paid on Stock pursuant to the Company’s dividend policy) or any other
adjustment upon a change in the capital structure of the Company, as described
in Section 9, any and all new, substituted or additional securities or other
property to which the Participant is entitled by reason of his or her ownership
of the Shares of Stock that remain, following such Ownership Change Event,
dividend, distribution or change described in Section 9, subject to the Company
Reacquisition Right shall be immediately subject to the Escrow to the same
extent as the shares of Stock immediately before such event. The Company shall
bear the expenses of the Escrow.

 

6.3           Delivery of Shares to Participant. The Escrow shall continue with
respect to any shares of Stock for so long as such shares of Stock remain
subject to the Company Reacquisition Right. Upon termination of the Company
Reacquisition Right with respect to shares of Stock, the Company shall so notify
the Agent and direct the Agent to deliver such number of shares of Stock to the
Participant. As soon as practicable after receipt of such notice, the Agent
shall cause the shares of Stock specified by such notice to be delivered to the
Participant, and the Escrow shall terminate with respect to such shares of
Stock.

 

7.           Tax Matters.

 

7.1           Tax Withholding.

 

(a)          In General. At the time the Grant Notice is executed, or at any
time thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, including, without limitation,
obligations arising upon (a) the transfer of shares of Stock to the Participant,
(b) the lapsing of any restriction with respect to any shares of Stock, (c) the
filing of an election to recognize tax liability, or (d) the transfer by the
Participant of any shares of Stock (the “Taxable Event”). The Company shall have
no obligation to deliver the shares of Stock or to release any shares of Stock
from the Escrow established pursuant to Section 6 until the tax withholding
obligations of the Participating Company have been satisfied by the Participant.

 

4

 

 

(b)          Assignment of Sale Proceeds. Subject to compliance with applicable
law and the Company’s Trading Compliance Policy, if permitted by the Company,
the Participant may satisfy the Participating Company’s tax withholding
obligations in accordance with procedures established by the Company providing
for delivery by the Participant to the Company or a broker approved by the
Company of properly executed instructions, in a form approved by the Company,
providing for the assignment to the Company of the proceeds of a sale with
respect to some or all of the shares becoming Vested Shares on a Vesting Date as
provided in the Grant Notice.

 

(c)          Withholding in Shares of Stock. The Company shall have the right,
but not the obligation, to require the Participant to satisfy all or any portion
of a Participating Company’s tax withholding obligations by withholding a number
of whole, Vested Shares otherwise deliverable to the Participant or by the
Participant’s tender to the Company of a number of whole, Vested Shares or
vested shares acquired otherwise than pursuant to the Award having, in any such
case, a fair market value, as determined by the Company as of the date on which
the tax withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.

 

(d)          Default Withholding Provision. Except as otherwise provided by the
Company, if the Participant does not deliver to the Company at least five (5)
days prior to a Taxable Event a written notice of Participant’s election to
satisfy by cash, check, or other manner agreeable to the Company, all federal,
state, local or foreign tax withholding obligations related to such Shares,
Participant and the Company agree that the Company shall retain that number of
the shares of Stock, based on the Fair Market Value of the Company’s common
stock on such Settlement Date, with an aggregate value equal to the amount of
all federal, state, local or foreign tax withholding obligations that
Participant or the Participating Company would incur as a result of the
Settlement of such shares of Stock determined by the applicable minimum
statutory withholding rates.

 

7.2          Election Under Section 83(b) of the Code.

 

(a)          The Participant understands that Section 83 of the Code taxes as
ordinary income the difference between the amount paid for the shares of Stock,
if anything, and the fair market value of the shares of Stock as of the date on
which the shares of Stock are “substantially vested,” within the meaning of
Section 83. In this context, “substantially vested” means that the right of the
Company to reacquire the shares of Stock pursuant to the Company Reacquisition
Right has lapsed. The Participant understands that he or she may elect to have
his or her taxable income determined at the time he or she acquires the shares
of Stock rather than when and as the Company Reacquisition Right lapses by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service no later than thirty (30) days after the date the shares of Stock are
transferred to the Participant which will generally be the Date of Grant. The
Participant understands that failure to make a timely filing under Section 83(b)
will result in his or her recognition of ordinary income, as the Company
Reacquisition Right lapses, on the difference between the purchase price, if
anything, and the fair market value of the shares of Stock at the time such
restrictions lapse. The Participant further understands, however, that if shares
of Stock with respect to which an election under Section 83(b) has been made are
forfeited to the Company pursuant to its Company Reacquisition Right, such
forfeiture will be treated as a sale on which there is realized a loss equal to
the excess (if any) of the amount paid (if any) by the Participant for the
forfeited shares of Stock over the amount realized (if any) upon their
forfeiture. If the Participant has paid nothing for the forfeited shares of
Stock and has received no payment upon their forfeiture, the Participant
understands that he or she will be unable to recognize any loss on the
forfeiture of the shares of Stock even though the Participant incurred a tax
liability by making an election under Section 83(b).

 

5

 

 

(b)          The Participant understands that he or she should consult with his
or her tax advisor regarding the advisability of filing with the Internal
Revenue Service an election under Section 83(b) of the Code, which must be filed
no later than thirty (30) days after the date the shares of Stock subject to
this Agreement are transferred to the Participant (which will generally be the
Date of Grant, unless the Participant has purchased the shares of Stock, in
which case it will be the date of purchase). Failure to file an election under
Section 83(b), if appropriate, may result in adverse tax consequences to the
Participant. The Participant acknowledges that he or she has been advised to
consult with a tax advisor regarding the tax consequences to the Participant of
the acquisition of shares of Stock hereunder. ANY ELECTION UNDER SECTION 83(b)
THE PARTICIPANT WISHES TO MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE
DATE ON WHICH THE SHARES OF STOCK ARE TRANSFERRED TO THE PARTICIPANT (AS NOTED
ABOVE, GENERALLY THE DATE OF GRANT). THIS TIME PERIOD CANNOT BE EXTENDED. THE
PARTICIPANT ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE
PARTICIPANT’S SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY
OR ITS REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.

 

(c)          The Participant will notify the Company in writing if the
Participant files an election pursuant to Section 83(b) of the Code. The Company
intends, in the event it does not receive from the Participant evidence of such
filing, to claim a tax deduction for any amount which would otherwise be taxable
to the Participant in the absence of such an election.

 

8.           Effect of Change in Control.

 

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without the consent of the Participant, assume or
continue in full force and effect the Company’s rights and obligations under the
Award or substitute for the Award a substantially equivalent award for the
Acquiror’s stock. For purposes of this Section, the Award shall be deemed
assumed if, following the Change in Control, the Award confers the right to
receive, subject to the terms and conditions of the Plan and this Agreement, for
each share of Stock subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, other securities or property or
a combination thereof) to which a holder of a share of Stock on the effective
date of the Change in Control was entitled. Notwithstanding the foregoing,
shares of Stock acquired pursuant to the Award prior to the Change in Control
and any consideration received pursuant to the Change in Control with respect to
such shares of Stock shall continue to be subject to all applicable provisions
of this Agreement except as otherwise provided herein.

 

6

 

 

9.           Adjustments for Changes in Capital Structure.

 

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number and kind of shares of stock or other property
subject to the Award, in order to prevent dilution or enlargement of the
Participant’s rights under the Award. For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” Any and all new, substituted
or additional securities or other property (other than regular, periodic cash
dividends paid on Stock pursuant to the Company’s dividend policy, subject to
Section 5.3) to which Participant is entitled by reason of ownership of shares
acquired pursuant to this Award will be immediately subject to the provisions of
this Award on the same basis as all shares originally acquired hereunder. Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number. Such adjustments shall be determined
by the Committee, and its determination shall be final, binding and conclusive.

 

10.          Rights as a Stockholder, Director, Employee or Consultant.

 

The Participant shall have no rights as a stockholder with respect to any shares
of Stock subject to the Award until the date of the issuance of the shares of
Stock (as evidenced by the appropriate entry on the books of the Company or of a
duly authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date the shares of Stock are issued, except as provided in Section 9.
Subject to the provisions of this Agreement, the Participant shall exercise all
rights and privileges of a stockholder of the Company with respect to shares of
Stock deposited in the Escrow pursuant to Section 6, including the right to vote
such shares of Stock and to receive all dividends and other distributions paid
with respect to such shares of Stock, subject to Section 5.3. If the Participant
is an Employee, the Participant understands and acknowledges that, except as
otherwise provided in a separate, written employment agreement between a
Participating Company and the Participant, the Participant’s employment is “at
will” and is for no specified term. Nothing in this Agreement shall confer upon
the Participant any right to continue in the Service of a Participating Company
or interfere in any way with any right of the Participating Company Group to
terminate the Participant’s Service at any time.

 

7

 

 

11.          Legends.

 

The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the shares of Stock. The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing the shares of Stock in the possession of the
Participant in order to carry out the provisions of this Section. Unless
otherwise specified by the Company, legends placed on such certificates may
include, but shall not be limited to, the following:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”

 

12.          Transfers in Violation of Agreement.

 

No shares of Stock may be sold, exchanged, transferred, assigned, pledged,
hypothecated or otherwise disposed of, including by operation of law, in any
manner which violates any of the provisions of this Agreement and, except
pursuant to an Ownership Change Event, until the date on which such shares
become Vested Shares, and any such attempted disposition shall be void. The
Company shall not be required (a) to transfer on its books any shares of Stock
which will have been transferred in violation of any of the provisions set forth
in this Agreement or (b) to treat as owner of such shares of Stock or to accord
the right to vote as such owner or to pay dividends to any transferee to whom
such shares of Stock will have been so transferred. In order to enforce its
rights under this Section, the Company shall be authorized to give a stop
transfer instruction with respect to the shares of Stock to the Company’s
transfer agent.

 

13.          Miscellaneous Provisions.

 

13.1         Termination or Amendment. The Committee may terminate or amend the
Plan. No amendment or addition to this Agreement shall be effective unless in
writing and, to the extent such amendment is necessary to comply with applicable
law or government regulation, may be made without the consent of the
Participant.

 

13.2         Nontransferability of the Award. The right to acquire shares of
Stock pursuant to the Award shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.

 

13.3         Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

 

8

 

 

13.4         Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

 

13.5         Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

 

(a)          Description of Electronic Delivery. The Plan documents, which may
include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the parties may
deliver electronically any notices called for in connection with the Escrow and
the Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the Internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.

 

(b)          Consent to Electronic Delivery. The Participant acknowledges that
the Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice and notices in connection with the Escrow, as
described in Section 13.5(a). The Participant acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Participant by contacting the Company by telephone or in
writing. The Participant further acknowledges that the Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, the Participant understands that the
Participant must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 13.5(a).

 

9

 

 

13.6         Integrated Agreement. The Grant Notice, this Agreement and the
Plan, together with any employment, service or other agreement between the
Participant and a Participating Company referring to the Award, if any, shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter. To the extent contemplated
herein or therein, the provisions of the Grant Notice, this Agreement and the
Plan shall survive any settlement of the Award and shall remain in full force
and effect.

 

13.7         Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in California and agree that such litigation shall be conducted in
the courts of San Francisco County, California or the federal courts of the
United States for the Northern District of California.

 

13.8         Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

10

 

 

SAMPLE

 

Internal Revenue Service          

[IRS Service Center

where Form 1040 is Filed]

 

Re: Section 83(b) Election  

 

Dear Sir or Madam:

 

The following information is submitted pursuant to section 1.83-2 of the
Treasury Regulations in connection with this election by the undersigned under
section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

1.The name, address and taxpayer identification number of the taxpayer are:

 

  Name:           Address:                       Social Security Number:  

 

2.The following is a description of each item of property with respect to which
the election is made:

 

________________ shares of common stock of the Jamba, Inc. (the “Shares”),
acquired from the Jamba, Inc. (the “Company”) pursuant to a restricted stock
grant.

 

3.The property was transferred to the undersigned on:

 

Restricted stock grant date: ________________________

 

The taxable year for which the election is made is:

 

Calendar Year ___________

 

4.The nature of the restriction to which the property is subject:

 

The Shares are subject to automatic forfeiture to the Company upon the
occurrence of certain events. This forfeiture provision lapses with regard to a
portion of the Shares based upon the continued performance of services by the
taxpayer over time.

 

 

 

  

5.The following is the fair market value at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) of the property with respect to which the election is made:

 

$__________________ (_____________ Shares at $__________ per share).

 

The property was transferred to the taxpayer pursuant to the grant of an award
of restricted stock.

 

6.The following is the amount paid for the property:

 

No monetary consideration was provided in exchange for the Shares.

 

7.A copy of this election has been furnished to the Company, and, if different,
the corporation for which the services were performed by the undersigned.

 

Please acknowledge receipt of this election by date or received-stamping the
enclosed copy of this letter and returning it to the undersigned. A
self-addressed stamped envelope is provided for your convenience.

 

Very truly yours,

 

    Date:  

 

Enclosures

cc: Jamba, Inc.

 

 

 

